Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 12, 13, 19 are objected to because of the following informalities:  The phrase “though pins” should be --through pins--.  Appropriate correction is required.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner US 3,279,335 in view of Pauls et al. US 6,171,016.
Garner discloses a dowel basket assembly comprising:
A metal frame (24, 40) Col. 1, lns. 42-65.
A plurality of dowel bars (36).
A plurality of weld members (26) secured to a respective dowel bar (36) and welded 
(42) to said metal frame, as at (30).  Col. 1, ln. 41-Col. 2, ln. 33.
What Garner does not disclose is what the dowel bar is made of.  However, Pauls et al. teaches it is known to make dowel bars (4) from a non-metallic sleeve (16) and a cementitious core (26).  The dowel bar being resistant to corrosion and exhibiting high 

strength and flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dowel bars of Garner from non-metallic materials as taught by Pauls et al. in order to prevent cracking of the concrete and failure of the dowel assembly.



With respect to claims 6, Garner discloses a dowel basket including a plurality of dowel bars (36) but does not disclose is what the dowel bar is made of.  However, Pauls et al. teaches it is known to make dowel bars (4) from a fiberglass sleeve (16) and a cementitious core (26).  The dowel bar being resistant to corrosion and exhibiting high strength and flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dowel bars of Garner from non-metallic materials as taught by Pauls et al. in order to prevent cracking of the concrete and failure of the dowel assembly.

With respect to claims 18-20 Garner discloses a method of making a dowel basket including a metal frame (24, 40), a  plurality of dowel bars (36).
The method comprising:

Welding (42) a plurality of weld members (26) to a plurality of loop members (40), as at 
(30). 3Col. 1, ln. 41-Col. 2, ln. 33.
Wherein the weld members (26) include a plurality of caps (34) extending through through holes provided on opposed ends of each dowel bar.
What Garner does not disclose is what the dowel bar is made of.  However, Pauls et al. teaches it is known to make dowel bars (4) from a non-metallic sleeve (16) and a cementitious core (26).  The dowel bar being resistant to corrosion and exhibiting high strength and flexibility.  Therefore, it would have been obvious to one of ordinary skill in .

Allowable Subject Matter
Claims 5, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/9/2021